DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 12/29/2020 are accepted and under consideration by the Examiner.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 10/21/2020, specifically referencing the Korean Office Action issued on July 30, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 9-11, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0164686 A1) hereinafter Choi et al. hereinafter Lo et al. (US 2011/0087901 A1) hereinafter Lo et al.
Regarding claim 1, Choi et al. teaches a method for memory swap comprising: 
storing a plurality of pages in a volatile memory (page data is stored within pages of a DRAM 1200 Paragraph [0040]); 
intercepting at least one page among the plurality of pages before the at least one page is discarded from the volatile memory (the normal data area may have insufficient free memory space, thus a swapping operation is required Paragraph [0049]. Target read data is intercepted compressed by the CPU before it is shifted to a different area or discarded Paragraph [0051]-[0054]); and 
compressing the at least one intercepted page and storing the compressed page in a memory swap space (page data is compressed, and when the data type is determined to be of a lazy type, the compressed page data is shifted to the swap victim buffer area 2230 Paragraph [0054]), 
wherein the plurality of pages include a first page and a second page (see Fig. 11 of a DRAM 2200 which depicts a plurality of page entries PE1 to PEm (which are the compressed data pages) Paragraph [0073] and a normal page area with a plurality of pages holding page data Paragraph [0104]-[0106], of which a plurality of pages reads on at least a first and second page).
Choi et al. does not appear to explicitly teach, however, Lo et al. teaches wherein the plurality of pages include a first page, which is a clean page among file-mapped pages, and a second page, which is an anonymous page (a memory page can be classified into three categories, one of which includes “anonymous” pages which are the memory dynamically allocated during the execution of the program Paragraph [0022] wherein anonymous/named memory pages can be either clean or dirty pages Paragraph [0018], [0021]-[0022]).
The disclosures of Choi et al. and Lo et al., hereinafter CL, are analogous art to the claimed invention because they are in the same field of endeavor of memory management using page tables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CL before them, to modify the teachings of Choi et al. to include the teachings of Lo et al. since both CL teach utilizing page tables when managing a memory system. Therefore it is applying a known technique (pages of a memory can be categorized as clean and/or anonymous Paragraphs [0018]-[0022] of Lo et al.) to a known device (memory system storing a compressed page in a swap area [0054] of Choi et al.) ready for improvement to yield predictable results (compressed page data is stored in a swap buffer Paragraph [0054] of Lo et al.), KSR, MPEP 2143.
Regarding claim 9, CL teaches all of the features with respect to claim 1 as outlined above.
Lo et al. teaches further comprising deleting the first page when the at least one intercepted page is the first page (when the OS needs to swap out a clean page, this page already has a copy and therefore is abandoned directly Paragraph [0021]) and the memory swap space is full (Choi et al. teaches a swapping operation is required when the number of pages required is more than the free memory space Paragraph [0049]).  
Regarding claim 10, CL teaches all of the features with respect to claim 1 as outlined above.
Lo et al. teaches further comprising selecting a swap page to be removed from the memory swap space when the at least one intercepted page is the second page (a dirty anonymous page that is to be swapped out from a swap space is ultimately swapped out to the file system Paragraph [0021]) and the memory swap space is full (Choi et al. teaches a swapping operation is required when the number of pages required is more than the free memory space Paragraph [0049]).
Regarding claim 11, CL teaches all of the features with respect to claim 10 as outlined above.
Lo et al. further teaches wherein the selecting a swap page to be removed from the memory swap space selects the swap page to be removed from the memory swap space based on a Least Recently Used (LRU) list (A Shrink_All_Memory function is called to free memory pages, which is realized through two Least-Recently-Used (LRU) lists. For example, the inactive list includes pages that have not been accessed for a certain period of time and this function will start to retrieve pages from the inactive list first Paragraph [0027]).  
Regarding claim 15, CL teaches all of the features with respect to claim 10 as outlined above.
Lo et al. further teaches wherein the selecting a swap page to be removed from the memory swap space generates a plurality of LRU lists, selects one LRU list from the LRU lists by using lottery selection, and selects the swap page to be removed from the memory swap space based on the selected LRU list (two Least-Recently-Used (LRU) lists are used, and the Shink_All_Memory function that is used to retrieve memory pages to be freed will start to retrieve pages from the inactive LRU list and then start to retrieve pages from the active LRU list Paragraph [0027]).  
Regarding claim 18, CL teaches all of the features with respect to claim 1 as outlined above.
Lo et al. further teaches wherein the intercepting at least one page intercepts the at least one page before a kernel swap daemon is activated according to an occupancy rate of the volatile memory and the at least one page is discarded from the volatile memory by the activated kernel swap daemon (a kernel function is used to control the swapping out of clean pages using a swapper mechanism in Operation System (OS) when allocating memory Paragraph [0018], [0027]).  
Regarding claim 19, Choi et al. teaches a system for memory swap comprising: 
a volatile memory (DRAM 1200 Paragraph [0030]); 
a non-volatile memory (flash memory 1300 Paragraph [0030]); and 
a processor configured to control the volatile memory and the non-volatile memory (application processor includes a CPU which performs overall control and controls data exchange between the DRAM and flash memory Paragraph [0030]), 
wherein the volatile memory includes a first storage space for storing a plurality of pages (DRAM includes a normal data area 1250 Paragraph [0037]); and 
a second storage space for storing at least one page intercepted from the plurality of pages (DRAM includes a swap victim buffer 1230 Paragraph [0037]),
wherein the plurality of pages include a first page and a second page (see Fig. 11 of a DRAM 2200 which depicts a plurality of page entries PE1 to PEm (which are the compressed data pages) Paragraph [0073] and a normal page area with a plurality of pages holding page data Paragraph [0104]-[0106], of which a plurality of pages reads on at least a first and second page). 
Choi et al. does not appear to explicitly teach, however, Lo et al. teaches wherein the plurality of pages include a first page, which is a clean page among file-mapped pages, and a second page, which is an anonymous page (a memory page can be classified into three categories, one of which includes “anonymous” pages which are the memory dynamically allocated during the execution of the program Paragraph [0022] wherein anonymous/named memory pages can be either clean or dirty pages Paragraph [0018], [0021]-[0022]).
The disclosures of Choi et al. and Lo et al., hereinafter CL, are analogous art to the claimed invention because they are in the same field of endeavor of memory management using page tables.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CL before them, to modify the teachings of Choi et al. to include the teachings of Lo et al. since both CL teach utilizing page tables when managing a memory system. Therefore it is applying a known technique (pages of a memory can be categorized as clean and/or anonymous Paragraphs [0018]-[0022] of Lo et al.) to a known device (memory system storing a compressed page in a swap area [0054] of Choi et al.) ready for improvement to yield predictable results (compressed page data is stored in a swap buffer Paragraph [0054] of Lo et al.), KSR, MPEP 2143.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over CL in further view of Stabrawa et al. (US 2017/0285997 A1) hereinafter Stabrawa et al.
Regarding claim 5, CL teaches all of the features with respect to claim 1 as outlined above.
CL does not appear to explicitly teach, however, Stabrawa et al. teaches wherein the memory swap space includes a storage tree structure (a swapping devices includes metadata information, which can be a “hash table, a red-black tree, a radix tree, or any other data structure known now or later discovered” Paragraph [0186]).  
The disclosures of CL and Stabrawa et al., hereinafter CLS, are analogous art to the claimed invention because they are in the same field of endeavor of memory management using page tables and/or performing page swapping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CLS before them, to modify the teachings of CL to include the teachings of Stabrawa et al. since both CLS teach utilizing page tables/performing memory swapping when managing a memory system. Therefore it is applying a known technique the memory swap space includes a tree data structure Paragraph [0186] of Stabrawa et al.) to a known device (memory system storing a compressed page in a swap area [0054] of Choi et al.) ready for improvement to yield predictable results (the memory space swap has a tree data structure [0186] of Stabrawa et al.), KSR, MPEP 2143.
Regarding claim 6, CLS teaches all of the features with respect to claim 5 as outlined above.
Stabrawa et al. further teaches wherein, if the at least one intercepted page is the first page, the storage tree structure matches all of the at least one intercepted page to one tree (the metadata may be stored as “one or more data structures” indexed by an identifier of the pages Paragraph [0186]. Note that this limitation is a contingent limitation and under the broadest reasonable interpretation of the claim, this step is not necessary if the conditions are not met).
Regarding claim 7, CLS teaches all of the features with respect to claim 6 as outlined above.
Stabrawa et al. further teaches wherein the matched one tree further includes metadata for the at least one intercepted page (the data structure which may be a type of tree data structure has metadata information such as offset and region information, which indicate where to find the data from the pages Paragraph [0186]).  
Regarding claim 8, CLS teaches all of the features with respect to claim 7 as outlined above.
Stabrawa et al. further teaches wherein the metadata includes an inode number and a block device number (the data structure is indexed upon a combination of identifiers, such as an identifier for a file system object wherein the object is an inode Paragraph [0192] and an identifier of the region associated with one or more memory appliances Paragraph [0115], [0050]).  
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CL in further view of Luo et al. (US 2017/0024326 A1) hereinafter Luo et al.
Regarding claim 12, CL teaches all of the features with respect to claim 11 as outlined above.
CL does not appear to explicitly teach, however, Luo et al. teaches wherein the selecting a swap page to be removed from the memory swap space selects a swap page at the most rear position of the LRU list (a multi-level LRU linked list is used to swap out least recently used pages to make room, and the LRU pages or entries are located at the tail portion of the list Paragraph [0058]).  
The disclosures of CL and Lo et al., hereinafter CLL, are analogous art to the claimed invention because they are in the same field of endeavor of memory management using page tables and/or performing page swapping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CLL before them, to modify the teachings of CL to include the teachings of Luo et al. since both CLL teach utilizing page tables/performing memory swapping when managing a memory system. Therefore it is applying a known technique (swapping a page at the most rear position of the LRU list [0058] of Luo et al.) to a known device (memory system storing a compressed page in a swap area [0054] of Choi et al.) ready for improvement to yield predictable results (the page at the most rear of the LRU list is swapped [0058] of Luo et al.), KSR, MPEP 2143.
Regarding claim 17, CL teaches all of the features with respect to claim 15 as outlined above.
CL does not appear to explicitly teach, however, Luo et al. teaches wherein the selecting a swap page to be removed from the memory swap space selects a swap page at the most rear position of the selected LRU list (a multi-level LRU linked list is used to swap out least recently used pages to make room, and the LRU pages or entries are located at the tail portion of the list Paragraph [0058]).  
The disclosures of CL and Lo et al., hereinafter CLL, are analogous art to the claimed invention because they are in the same field of endeavor of memory management using page tables and/or performing page swapping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CLL before them, to modify the teachings of CL to include the teachings of Luo et al. since both CLL teach utilizing page tables/performing memory swapping when managing a memory system. Therefore it is applying a known technique (swapping a page at the most rear position of the LRU list [0058] of Luo et al.) to a known device (memory system storing a compressed page in a swap area [0054] of Choi et al.) ready for improvement to yield predictable results (the page at the most rear of the LRU list is swapped [0058] of Luo et al.), KSR, MPEP 2143.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CL in further view of Olderdissen (US 2019/0258420 A1) hereinafter Olderdissen.
Regarding claim 13, CL teaches all of the features with respect to claim 10 as outlined above.
CL does not appear to explicitly teach, however, Olderdissen teaches wherein the selecting a swap page to be removed from the memory swap space selects the swap page to be removed from the memory swap space based on a criteria table including a first criterion to a third criterion (a determination for a target page to be swapped out is based on the characteristics of the identified QoS policies Paragraph [0080]-[0082]. For example, a determination may be based on characteristics that range from a history/time analysis to page access counts/history Paragraph [0082]).  
The disclosures of CL and Olderdissen, hereinafter CLO, are analogous art to the claimed invention because they are in the same field of endeavor of memory management using page tables and/or performing page swapping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CLO before them, to modify the teachings of CL to include the teachings of Olderdissen since both CLO teach utilizing page tables/performing memory swapping when managing a memory system. Therefore it is applying a known technique (selecting a swap page to be removed based on characteristics Paragraph [0082] of Olderdissen) to a known device (memory system storing a compressed page in a swap area [0054] of Choi et al.) ready for improvement to yield predictable results (a swap page to be removed is selected based on characteristics Paragraph [0082] of Olderdissen), KSR, MPEP 2143.

Allowable Subject Matter
Claims 2-4, 14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 2, “wherein the storing in the memory swap space comprises: calculating a first profit for the at least one intercepted page and comparing the calculated first profit to an average profit to selectively store the first page or the second page, when the calculated first profit is equal to or greater than the average profit, storing the first page in the memory swap space; and when the calculated first profit is less than the average profit, storing the second page in the memory swap space,” selectively storing pages by comparing a calculated profit to an average profit, wherein the first page is stored when the calculated profile is equal to or greater than the average profit, and storing the second page when the calculated profit is less than the average profile is not taught by the prior art of record. The closest prior art of record is Choi et al., Lo et al., and Samih (US 2016/0188490 A1). Samih discloses a cost-aware page replacement, in which cost information (i.e., a profit) is determined for each page. However, Samih does not disclose comparing the cost to an average cost, the memory management will preferably evict or swap out low cost pages. Thus, the prior art does not teach the above limitation, in conjunction with the other recited limitations of the claim, in its entirety. Claims 3 and 4 would be allowable at least due to its dependency on claim 2. Claim 20 would be allowable at least due to its dependency on claim 3.
Specifically regarding claim 14, “wherein the first criterion is configured based on a free space within the swap page, the second criterion is configured based on the number of zpages included in the swap page, and the third criterion is configured based on the number of file- mapped pages included in the swap page,” selectively a swap page to be removed based on number of free pages, number of compressed pages (i.e., zpages) and number of file mapped pages, is not taught by the prior art of record. The closest prior art of record is Choi et al., Lo et al., and Olderdissen. Olderdissen discloses that various characteristics associated with a QoS policy may be used to select the swap page, however, Olderdissen does not disclose doing this based on all three of number of free pages, number of compressed pages (i.e., zpages) and number of file mapped pages. Thus, the prior art does not teach the above limitation, in conjunction with the other recited limitations of the claim, in its entirety. 
Specifically regarding claim 16, “wherein the lottery selection is performed based on a value calculated by using a ratio of the number of swap pages included in the plurality of LRU lists to the total number of swap pages and a weight value of each of the plurality of LRU lists,” selecting a LRU list from among the plurality of LRU lists by calculating a ratio of the number of swap pages and a weight is not taught by the prior art of record. The closest prior art of record is Choi et al. and Lo et al., which generally teaches selecting an active LRU list from the LRU lists. However, neither Choi et al. nor Lo et al. select based upon calculating a ratio of the number of swap pages to the total number, as well as a weight value based upon the list. Thus, the prior art does not teach the above limitation, in conjunction with the other recited limitations of the claim, in its entirety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139